Citation Nr: 0107857	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel





INTRODUCTION

The veteran had oceangoing service as an American Merchant 
Marine from May 18, 1944, to December 4, 1944; from January 
11, 1945, to February 2, 1945; and from February 21, 1945, to 
May 8, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Fargo, North Dakota.  

The veteran submitted his substantive appeal in March 2000.  
At that time, he indicated that he wanted a Travel Board 
hearing.  In a later statement, also dated in March 2000, the 
veteran clarified that he wanted to testify at a local 
hearing instead.  The veteran was scheduled for a hearing at 
the M&ROC in June 2000.  He was notified of the hearing date 
in May 2000.  An entry in the claims file reflects that the 
veteran failed to report for the hearing.  There is no 
further comment from either the veteran, or his 
representative, as to why he failed to appear.  Further, the 
veteran has not requested that his hearing be rescheduled.  
Accordingly, the Board will adjudicate the appeal based on 
the evidence of record.


REMAND

The standard for processing claims for VA benefits was 
changed, effective November 9, 2000, with the signing into 
law of the Veterans Claims Assistance Act of 2000 (VCAA) (to 
be codified at Chapter 51 of United States Code), Public Law 
106-475.  The VCAA removed the requirement for a claimant to 
submit a well-grounded claim.  The VCAA also passed into law 
the VA's duty to assist claimants in the development of their 
claims.  The provisions of the VCAA are applicable to this 
case.

The veteran has been in receipt of nonservice-connected 
pension benefits since May 1999.  His impairments included 
diabetes mellitus, defective vision due to retinopathy and 
cataracts, hiatal hernia and anemia.  In July 1999, the 
veteran requested that he be considered for special monthly 
pension based on a need for aid and attendance.

Associated with the claims folder is a form from the State of 
North Dakota designated as a Certificate of Visual 
Examination, dated in June 1998.  Also found in the file are 
the results of an April 1999 VA ophthalmology examination, 
and a December 1999 letter from T. I. Strinden, M. D. 
revealing that he provided treatment for the veteran's eyes.  
Dr. Strinden's results represented a significant difference 
in findings from that of the April 1999 VA examination and 
were more in line with the visual acuity reported in June 
1998.

In April 1999, the veteran was afforded a VA medical 
examination.  

The veteran's claim was denied in July 1999.  The rating 
decision noted that the veteran's visual acuity did not meet 
the criteria of vision less than 5/200 found at 38 C.F.R. 
§ 3.351(c)(1) (2000).  The decision also found that there was 
no evidence of a factual need for aid and attendance.

In reviewing the record, it is evident that the April 1999 VA 
medical examination was inadequate for rating purposes.  
While the veteran does have vision problems, entitlement to 
aid and attendance benefits encompasses consideration of all 
of the veteran disabilities and how they impact on the 
activities of daily living.  The record does not reflect any 
medical opinion as to whether the veteran has an inability to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable.  There was no mention as to whether there is 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid.  The examiner did not 
state whether the veteran was unable to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; or whether he was unable to attend to the wants of 
nature; or whether he possessed an incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers who may possess additional 
records pertinent to his claim.  Any 
efforts to obtain the records must be 
documented in the claims folder and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
folder.

2.  After the aforementioned development 
has been completed, the veteran should be 
afforded an ophthalmology examination to 
assess the current status of visual 
acuity.  All tests should be conducted 
which the examiner deems necessary.  The 
report of examination should be 
comprehensive and include a clear finding 
of the veteran's visual acuity, 
especially the best corrected distance 
vision for each eye.  It is imperative 
that consideration be given to the 
pertinent regulations and the measurement 
of visual acuity so that appropriate 
findings are reported.  The claims folder 
with a copy of this remand must be made 
available to the physician for review in 
conjunction with the examination.  The 
examiner must indicate in the report 
whether the claims folder has been 
reviewed.  If medical records from 
private sources contain visual acuity 
measurements that differ from those found 
at the VA examination, the examiner 
should address any such difference in the 
examination report.  The examination 
report must be legible.

3.  The veteran should be afforded a VA 
general examination to determine any 
need for aid and attendance benefits.  
All indicated tests and studies are to 
be performed.  The claims folder is to 
be made available to the examiner prior 
to examination for use in the study of 
the case, and the report should contain 
a remark indicating whether the file 
has been reviewed.  In addition to 
reporting the objective physical 
findings, the physician should provide 
an opinion as to how the veteran's 
disabilities impact on his performance 
of the activities of daily living.  The 
record should include an opinion as to 
whether the veteran has an inability to 
dress or undress himself, or to keep 
himself ordinarily clean and 
presentable; whether there is frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances 
which by reason of the particular 
disability cannot be done without aid.  
The examiner must state whether the 
veteran is unable to feed himself 
through loss of coordination of upper 
extremities or through extreme 
weakness; or whether he is unable to 
attend to the wants of nature; or 
whether he possesses an incapacity, 
physical or mental, which requires care 
or assistance on a regular basis to 
protect the claimant from hazards or 
dangers incident to his daily 
environment.  The report must be 
legible.

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim. 

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once 
in accordance with Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal.

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


